SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 FOREVER VALUABLE COLLECTIBLES, INC. (Name of small business issuer in its Charter) Colorado (State or other jurisdiction of incorporation or organization) 5900 (Primary Standard Industrial Classification Code Number) 41-2230041 IRS Employer Identification Number) 535 16th Street, Suite 810 Denver, Colorado 80202 (303) 573-1000 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Jodi Stevens 535 16th Street, Suite 810 Denver, Colorado 80202 (303) 573-1000 (Name, address and telephone number of agent for service) With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80111 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[] Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount To be Registered(1) Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, no par value 11,920,600 $0.01 $119,206 $20.00 TOTAL: 11,920,600 $0.01 $119,206 $20.00 (1) Consists of Common Stock of FOREVER VALUABLE COLLECTIBLES, INC.(“Forever Valuable”) to be distributed pro-rata to Fincor, Inc. (Fincor) holders of record as of January 31, 2008 (the "Spin-off Record Date") to effect a spin-off of our shares. The Fincor shareholders will not be charged or assessed for the Forever Valuable Common Stock, and Forever Valuable will receive no consideration for the distribution of the foregoing shares in the spin-off. There currently exists no market for Forever Valuable's Common Stock. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell the securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2008 Prospectus FOREVER VALUABLE COLLECTIBLES, INC. Spin-Off of FOREVER VALUABLE COLLECTIBLES, INC. by the Distribution of 11,920,600 Shares of Common Stock We are furnishing this Prospectus to the shareholders of Fincor, Inc. (Fincor), a Colorado corporation. Fincor owns the shares. Shareholders of Fincor will receive one (1) of our shares for every one (1) share of Fincor which they owned on January 31, 2008, the record date of the distribution. These distributions will be made within ten (10) days of the date of this Prospectus. FOREVER VALUABLE COLLECTIBLES, INC. is bearing all costs incurred in connection with this distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This distribution of our common shares is the first public distribution of our shares. It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker. Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be. Investing in our common stock involves a high degree of risk. You should read the "Risk Factors" beginning on Page4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of the disclosures in the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2008. Questions And Answers About The Spin-Off Q: How Many Forever Valuable Shares Will I Receive? A: Forever Valuable will distribute to you one (1) share of our common stock for every one (1) share of Fincor you owned on the Record Date. Q: What Are Shares Of Forever Valuable Worth? A: The value of our shares will be determined by their trading price after the spin-off. We do not know what the trading price will be and we can provide no assurances as to value. Q: What Will Forever Valuable Do After The Spin-Off? A: We plan to operate a memorabilia and collectibles company. We are currently in the development stage. Q: Will Forever Valuable Shares Be Listed On A National Stock Exchange Or The Nasdaq Stock Market? A: Our shares will not be listed on any national stock exchange or the Nasdaq Stock Market. It is our hope that the shares will be quoted by one or more market makers on the OTC Electronic Bulletin Board, although we have no agreements or understandings with any market maker to do so. Q: What Are The Tax Consequences To Me Of The Spin-Off? A: We do not believe that the distribution will qualify as a tax-free spin-off under U.S. tax laws. Consequently, the total value of the distribution, as well as your initial tax basis in our shares, will be determined by the fair market value of our common shares at the time of the spin-off. A portion of this distribution will be taxable to you as a dividend and the remainder will be a tax-free reduction in your basis in your Fincor shares. Q: What Do I Have To Do To Receive My Forever Valuable Shares? A: No action by you is required. You do not need to pay any money or surrender your Fincor common shares to receive our common shares. We will mail your Forever Valuable shares to your record address as of the record date. About this Prospectus You should rely only on the information contained in this prospectus. We have not, and Fincor has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. Fincor and we believe that the information contained in this prospectus is accurate as of the date on the cover. Changes may occur after that date; Fincor and we may not update this information except as required by applicable law. - 2 - Forward-looking Statements This prospectus contains statements that plan for or anticipate the future. Forward-looking statements include statements about our future business plans and strategies, and most other statements that are not historical in nature. In this prospectus, forward-looking statements are generally identified by the words "anticipate," "plan," "believe," "expect," "estimate," and the like. Although we believe that any forward-looking statements we make in this prospectus are reasonable, because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those expressed or implied. For example, a few of the uncertainties that could affect the accuracy of forward-looking statements, besides the specific factors identified above in the Risk Factors section of this prospectus, include: * changes in general economic and business conditions affecting the memorabilia and collectibles industry; * changes in legislation and regulation effecting the memorabilia and collectibles industry; * changes in our business strategies; * the level of demand for our products and services; and * the availability of working capital. In light of the significant uncertainties inherent in the forward-looking statements made in this prospectus, particularly in view of our early stage of operations, the inclusion of this information should not be regarded as a representation by our company or any other person that our objectives and plans will be achieved. Summary Please note that throughout this prospectus the words “the Company,” "we," "our," or "us" refers to Forever Valuable, Inc (“Forever Valuable”). Forever Valuable is a wholly-owned subsidiary of Fincor, Inc.(“Fincor”). On December 5, 2007, the directors of Fincor approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to Fincor shareholders of record as of January 31, 2008 (the “Record Date”), on a pro rata basis, with one (1) Forever Valuable common share to be issued for each one (1) Fincor common share as of the Record Date. Since Fincor’s business is totally unrelated to the proposed activities of Forever Valuable, the Fincor directors decided it was in the best interest of Fincor and Forever Valuable and Fincor's shareholders to spin-off Forever Valuable to better define the role of Fincor. The shares of Forever Valuable are owned by Fincor, who will distribute the Forever Valuable shares once the Form SB-2 is effective with the Securities and Exchange Commission. The shares will be distributed by X-Pedited Transfer Corporation, which acts as our transfer agent. The proposed business of Forever Valuable will be to engage in the buying and selling of sports and non-sports memorabilia and collectibles. Items will be purchased from private individuals, through public auctions, and estate sales. Sales will be made through live and internet auctions and to private individuals. Initially, we do not plan to have a physical retail store location.We are in the development stage. Although our management has made some preliminary efforts, we have not yet begun operations.Our development stage began when we incorporated on November 29, 2007. See “Business” below. - 3 - On November 29, 2007, an organization named A-Squared Holdings, Inc. (A-Squared) agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due November 29, 2008, with a possible extension ending November 29, 2009.The maturity date of this note may be extended at the option of A-Squaredfor a period of one year following the maturity date provided A-Squaredreceives a renewal fee equal to 1.5% of the then outstanding principal balance due. However, the maturity date of this note will not be extended past November 29, 2009. The note is at an interest rate of 15% per annum, with interest payments to be made every ninety days, beginning ninety days for the date of the promissory note. We have issued a total of 200,000 warrants to A-Squared, exercisable at a price of no per share subject to adjustment, for a period of five years from the date of issuance. These warrants were issued as an additional inducement for A-Squared to loan us $200,000. The warrants are subject to registration rights. Our principal executive offices are located at 535 16th Street, Suite 810, Denver, Colorado 80202. Our telephone number is (303) 573-1000. We currently have no website but plan to develop one as a part of our business plan. Risk Factors You should carefully consider the risks and uncertainties described below and the other information in this prospectus before deciding to invest in shares of our common stock. The occurrence of any of the following risks could materially and adversely affect our business, financial condition and operating result. In this case, the trading price of our common stock could decline and you might lose all or part of your investment. If we do not generate adequate revenues to finance our operations, our business may fail. On December 31, 2007, we had a cash position of $ 1,000. We had a net loss from inception (November 29, 2007) through December 31, 2007 of $12,281. Operating costs are expected to range between $30,000 and $50,000, for the fiscal year ending December 31, 2008. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. We will use contract employees who will be paid on a per transaction basis for selling our products. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. In November, 2007, an organization named A-Squared agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due November 29, 2008, with a possible extension ending November 29, 2009. If we are unable to raise funds to cover any operating deficit after fiscal year ending November 29, 2009, our business may fail. Because we had incurred a loss and have no current operations, our accountants have expressed doubts about our ability to continue as a going concern. For the fiscal period ended December 31, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of lack of history of operations, limited assets, and operating losses since inception. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: - 4 - · our ability to locate customers who will use our memorabilia and collectibles services; and · our ability to generate revenues. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues.We expect ouroperating costs to range between $30,000 and $50,000 for the fiscal year ending December 31, 2007.We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. Our success will depend upon our ability to develop relationships with key collectible vendors. If we cannot develop sufficient relationships, we may never become profitable. Ourperformancedepends,in large part,on ourabilityto purchasecontemporary collectibles merchandiseinsufficient quantities at competitive prices. We have no long-term purchase contracts or other contractual assurances of supply, pricing or access to new products. Because customers of collectibles merchandise often collect specific product lines, our inability to obtain collectibles merchandise from a particular vendor could have a material adverse effect on our financial condition and results of operations. Moreover, there can be no assurance that vendors will continue to manufacture desirable collectibles merchandise or that vendors will not discontinue manufacturing product lines that have proved popular. There can be no assurance that we will be able to acquire desired merchandise in sufficient quantities on terms acceptable to us, or that an inability to acquire suitable merchandise, or the loss of one or more key vendors, will not have a material adverse effect on our financial condition and results of operations. We must compete in a highly competitive industry. We have not engaged in any operations and may never be able to compete effectively. The sports collectibles industry is highly fragmented and competitive. In addition to other collectibles retailers, we will compete with mid-to-upscale department stores, gift stores, TV shopping, and collectors clubs . We may even, in certain cases, compete with the owners of the licensed sports products who sell products through their own stores and other marketing channels. All of our competitors are larger and have substantially greater financial, marketing and other resources than us. In addition, although the primary points of competition are service and availability of desired merchandise, there can be no assurance that pricing competition will not develop.Other retailing companies with significantly greater capital and other resources than us may enter or expand their operations in the collectibles industry, which could change the competitive dynamics of the industry.Because retailers of collectibles generally do not own the proprietary rights to the products that they sell, the barriers to entry to these industries are not significant.Therefore, there can be no assurance that additional participants will not enter the market or that we could compete effectively with such entrants. Further, although our management has begun preliminary activities, we have not commenced operations. We are new, have no operating history and, therefore, will have difficulty competing with established companies. There are numerous competitors which are larger, better established, better financed and better known than we are now or can expect to be in the foreseeable future. Even if the maximum number of shares is sold, we will be at a competitive disadvantage to firms that are already established. We cannot expect to be a significant participant in the market for collectibles within the foreseeable future. - 5 - Our business has a seasonal fluctuation in sales, which can develop fluctuating quarterly results in our operations. The collectibles industry can be subject to seasonal variations in demand. For example, we expect that most of our collectibles operations will see the greatest demand during the winter holiday shopping period. Consequently, we expect to be most profitable during the fourth quarter of our fiscal year.Quarterly results may also be materially affected by the timing of new product introductions, the gain or loss of significant customers or product lines and variations in merchandise mix. We will make decisions about purchases of inventory well in advance of the time at which such products are intended to be sold. Accordingly, our performance in any particular quarter may not be indicative of the results that can be expected for any other quarter or for the entire year.Significant deviations from projected demand for collectibles merchandise could have a material adverse effect on our financial condition and quarterly or annual results of operations. We expect to be directly affected by fluctuations in the general economy. Demand for collectibles merchandise is affected by the general economic conditions in the United States.When economic conditions are favorable and discretionary income increases, purchases of non-essential items like collectibles merchandise and animation art generally increase.When economic conditions are less favorable, sales of collectibles merchandise and animation art are generally lower. In addition, we may experience more competitive pricing pressure during economic downturns. Therefore, any significant economic downturn or any future changes in consumer spending habits could have a material adverse effect on our financial condition and results of operations. We expect our products to be subject to changes in customer taste. The markets for our products are subject to changing customer tastes and the need to create and market new products.Demand for collectibles is influenced by the popularity of certain themes, cultural and demographic trends, marketing and advertising expenditures and general economic conditions. Because these factors can change rapidly, customer demand also can shift quickly. Some collectibles appeal to customers for only a limited time.The success of new product introductions depends on various factors, including product selection and quality, sales and marketing efforts, timely production and delivery and consumer acceptance. We may not always be able to respond quickly and effectively to changes in customer taste and demand due to the amount of time and financial resources that may be required to bring new products to market.If we were to materially misjudge the market, certain of our inventory may remain unsold.The inability to respond quickly to market changes could have a material adverse effect on our financial condition and results of operations. There are risks associated with a telemarketing strategy. We have not previously conducted marketing programs according to practices common to the database direct mail, telemarketing and Internet industries, including practices such as the systematic measurement of the response rates generated from its databases or the categorization of entries in the databases by past behavior.The costs for a new information technology system to effect such integration could be substantial, as could the amount of time needed to acquire and implement such a system.The inability to develop the various databases successfully, or in a timely and cost effective manner, could have a material adverse effect on our financial condition and results of operations. - 6 - We may be affected by sales tax considerations from various states. Various states are increasingly seeking to impose sales or use taxes on inter-state mail order sales and are aggressively auditing sales tax returns of mail order businesses.Complex legal issues arise in these areas, relating, among other things, to the required nexus of a business with a particular state, which may permit the state to require a business to collect such taxes. Although we believe that we can adequately provide for sales taxes on mail order sales, there can be no assurance as to the effect of actions taken by state tax authorities on our financial condition or results of operations. In the future, we may be required to collect sales tax on sales made to customers in all of the states in which we conducts our operations. The imposition of sales taxes on mail order sales generally has a negative effect on mail order sales levels. All of the factors cited above may negatively affect our financial condition and results of operations in the future.Any such impact cannot currently be quantified. Our proposed business will be concentrated in only one segment. We plan to be in the business of collectibles business, with a focus in the sports area.Our proposed operations, even if successful, will in all likelihood result in the operation of only one business. Our lack of diversity into a number of areas may subject us to economic fluctuations within our par­ticular business or industry and therefore increase the risks associated with our proposed operations. Mrs. Stevens has limited experience in the collectibles business. Although Mrs. Stevens been engaged in numerous businesses, she has limited prior experience in the collectibles industry, particularly in the auction area. Her experience has been primarily as a collector for several years. Her experience and expertise is in narrow segments of the collectibles industry. We plan to hire additional personnel with experience, although we have no definite plans to do so. There is no guarantee that we will be able to conduct successful operations. Our business operations will be highly dependent upon our ability to attract and maintain key employees with experience in the memorabilia and collectibles business. We must be able to attract and retain key personnel to fully staff our operations. We are completely dependent upon Mrs. Stevens for our operations. The ultimate success of our business operations will be highly dependent upon our ability to attract and maintain key employees with experience in the memorabilia and collectibles business. The process of hiring employees with the combination of skills and attributes required to carry out our business plan is extremely competitive and time-consuming. However, to date, we have not hired anyone. Mrs. Stevens currently performs all of our operations. We cannot guarantee that we will be able to identify and/or hire qualified personnel as and when they are needed for our operations. The loss of the services of Mrs. Stevens or the inability to attract qualified personnel, could materially adversely affect our business, financial condition and results of operations. No one in our company has a written employment agreement. The lack of a broker or dealer to create or maintain a market in our stock could adversely impact the price and liquidity of our securities. We have no agreement with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. Thus, no broker or dealer will have an incentive to make a market for our stock. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. - 7 - As our stock will not be listed on NASDAQ or another national exchange, trading in our shares will be subject to rules governing "penny stocks," which will impair trading activity in our shares. As we do not intend to list our stock on NASDAQ or another national exchange, our stock will therefore be subject to rules adopted by the Commission regulating broker dealer practices in connection with transactions in "penny stocks." Those disclosure rules applicable to "penny stocks" require a broker-dealer, prior to a transaction in a "penny stock" not otherwise exempt from the rules, to deliver a standardized list disclosure document prepared by the Commission. That disclosure document advises an investor that investment in "penny stocks" can be very risky and that the investor's salesperson or broker is not an impartial advisor but rather paid to sell the shares. The disclosure contains further warnings for the investor to exercise caution in connection with an investment in "penny stocks," to independently investigate the security, as well as the salesperson with whom the investor is working and to understand the risky nature of an investment in this security. The broker dealer must also provide the customer with certain other information and must make a special written determination that the "penny stock" is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Further, the rules require that, following the proposed transaction, the broker provide the customer with monthly account statements containing market information about the prices of the securities. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our common stock. Many brokers may be unwilling to engage in transactions in our common stock because of the added disclosure requirements, thereby making it more difficult for stockholders to dispose of their shares. You will also find it difficult to obtain accurate information about, and/or quotations as to the price of, our common stock. Issuances of our stock could dilute current shareholders and adversely affect the market price of our common stock, if a public trading market develops. We have the authority to issue up to 50,000,000 shares of common stock, 1,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our common stock without stockholder approval. Although no financing is planned currently, we may need to raise additional capital to fund operating losses. If we raise funds by issuing equity securities, our existing stockholders who receive shares in the spin-off may experience substantial dilution. In addition, we could issue large blocks of our common stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. The issuance of preferred stock by our board of directors could adversely affect the rights of the holders of our common stock. An issuance of preferred stock could result in a class of outstanding securities that would have preferences with respect to voting rights and dividends and in liquidation over the common stock and could, upon conversion or otherwise, have all of the rights of our common stock. Our board of directors' authority to issue preferred stock could discourage potential takeover attempts or could delay or prevent a change in control through merger, tender offer, proxy contest or otherwise by making these attempts more difficult or costly to achieve. Colorado law and our Articles of Incorporation protect our directors from certain types of lawsuits, which could make it difficult for us to recover damages from them in the event of a lawsuit. Colorado law provides that our directors will not be liable to our company or to our stockholders for monetary damages for all but certain types of conduct as directors. Our Articles of Incorporation require us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require our company to use our assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. - 8 - The share control position of Jodi and Robert Stevens will limit the ability of other shareholders to influence corporate actions. After distribution of our shares to the Fincor shareholders, our largest shareholder, Jodi Stevens and Robert Stevens, will own and control 11,000,000 shares and thereby control approximately 92.3% of our outstanding shares. Because Jodi Stevens and Robert Stevens individually will beneficially control more than a majority of the outstanding shares, other shareholders, individually or as a group, will be limited in their ability to effectively influence the election or removal of our directors, the supervision and management of our business or a change in control of or sale of our company, even if they believed such changes were in the best interest of our shareholders generally. Our future success depends, in large part, on the continued service of our President. We depend almost entirely on the efforts and continued employment of Mrs. Stevens, our President and Secretary-Treasurer. Mrs. Stevens is our primary executive officer, and we will depend on her for nearly all aspects of our operations. We do not have an employment contract with Mrs. Stevens, and we donot carry key person insurance on her life. The loss of the services of Mrs. Stevens through incapacity or otherwise, would have a materialadverse effect on our business. It would be very difficult to find and retain qualified personnel such as Mrs. Stevens. Our future success depends, in large part, on the continued financing of A-Squared.The loss of this financing would have a materialadverse effect on our business A-Squared is our only source of continued financing. A-Squared is owned by Jodi Stevens and Robert Stevens. It would be very difficult to find a financing source to replace A-Squared. The loss of the A-Squared financing would have a materialadverse effect on our business. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. - 9 - The Spin-Off and Plan of Distribution Distributing Company FOREVER VALUABLE COLLECTIBLES, INC. Shares To Be Distributed 11,920,600 shares of our common stock, no par value. The shares to be distributed in the spin-off will represent 100% of our total common shares outstanding. Distribution Ratio One (1) of our common shares for every one (1) common share of Fincor owned of record on January 31, 2008. No cash distributions will be paid. No Payment Required No holder of Fincor common shares will be required to make any payment, exchange any shares or to take any other action in order to receive our common shares. Record Date The record date for Forever Valuable's distribution shares is January 31, 2008. After the record date, the Fincor common shares will be trading "ex dividend," meaning that persons who have bought their common shares after the record date are not entitled to participate in the distribution. Prospectus Mailing Date February 28, 2008 or within ten (10) days following the date that the SEC declares effective the registration statement that includes this prospectus, whichever is later. We have mailed this prospectus to you on or about this date. Distribution Date 11,920,600 of our common shares, which are held by Fincor, will be delivered to the distribution agent on this date, and the spin-off will be completed. The distribution date will be a date within three (3) days following the prospectus mailing date designated above. You will be entitled to receive our shares even if you sold your Fincor shares after the record date. A certificate representing your shares of our common stock will be mailed to your address of record as of the record date. The mailing process is expected to take about thirty (30) days. Distribution Agent The distribution agent for the spin-off will be X-Pedited Transfer Corporation, Denver, Colorado. Listing and Trading of Our Shares There is currently no public market for our shares. We do not expect a market for our common shares to develop until after the distribution date. Our shares will not qualify for trading on any national or regional stock exchange or on the NASDAQ Stock Market. We will attempt to have one or more broker/dealers agree to serve as market makers and quote our shares on the over-the-counter market on the OTC Electronic Bulletin Board maintained by the NASD. However, we have no present agreement, arrangement or understanding with any broker/dealer to serve as a market maker for our common shares. If a public trading market develops for our common shares, of which there can be no assurance, we cannot ensure that an active trading market will be available to you. Many factors will influence the market price of our shares, including the depth and liquidity of the market which may develop, investor perception of our business, growth prospects and general market conditions. - 10 - Background and Reasons for the Spin-Off Forever Valuable is a corporation which was formed under the laws of the State of Colorado on November 29, 2007. Our Articles of Incorporation authorize our company to issue 50,000,000 shares of common stock with no par value per share and 1,000,000 shares of preferred stock with no par value per share. Forever Valuable was a wholly-owned subsidiary of Fincor, Inc. (“Fincor”). On December 5, 2007, the directors of Fincor approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, the pro rata spin-off of Forever Valuable to Fincor shareholders of record onJanuary 31, 2008 on a pro rata basis. Since Fincor’s business is unrelated to the proposed activities of Forever Valuable, the Fincor directors decided it was in the best interest of Fincor and Forever Valuable and Fincor's shareholders to spin-off Forever Valuable to better define the role of Fincor. The shares of Forever Valuable are owned by Fincor, who will distribute the Forever Valuable shares once the Form SB-2 is effective with the Securities and Exchange Commission. The shares will be distributed by X-Pedited Transfer Corporation, which acts as our transfer agent. Mechanics of Completing the Spin-Off On February 28, 2008, or within ten (10) days following the date that the SEC declares effective the registration statement that includes this prospectus, whichever is later, we will deliver to the distribution agent, X-Pedited Transfer Corporation, Inc., 11,920,600 shares of our common stock to be distributed to the Fincor shareholders as of January 31, 2008, pro rata. You will be entitled to receive our shares even if you sold your Fincor shares after the record date. A certificate representing your shares of our common stock will be mailed to your address of record as of the record date. The mailing process is expected to take about thirty (30) days. No cash distributions will be paid. No holder of common shares of Fincor is required to make any payment or exchange any shares in order to receive our common shares in the spin-off distribution. If we are unable to locate a shareholder entitled to receive our shares as part of the dividend spin-off, then such shares will be returned to our parent company, Fincor. Capitalization The following table sets forth our capitalization as of December 31, 2007. This section should be read in conjunction with the consolidated financial statements and related notes contained elsewhere in this prospectus. - 11 - As of December 31,2007 Current liabilities: - Accounts payable and accrued liabilities $ 7,500 Total liabilities $ 7,500 Shareholders' (Deficit) Preferred Stock, no par value, 1,000,000 shares authorized; no shares outstanding -0- Common Stock, no par value; authorized 50,000,000 shares: 11,920,600 issued and outstanding(1) 4,211 Additional paid-in capital 4,781 Accumulated (deficit) during developmental stage (12,281) Total shareholders' deficit (3,289) Total liabilities and shareholders' deficit $ 4,211 (1) In connection with the spin-off, we estimate that Fincor will issue approximately 11,920,600 shares to Fincor shareholders. Certain Market Information There currently exists no public trading market for our common stock. We do not intend to develop a public trading market until the spin-off has been completed. There can be no assurance that a public trading market will develop at that time or be sustained in the future. Without an active public trading market, you may not be able to liquidate your shares without considerable delay, if at all. If a market does develop, the price for our securities may be highly volatile and may bear no relationship to our actual financial condition or results of operations. Factors we discuss in this prospectus, including the many risks associated with an investment in our company, may have a significant impact on the market price of our common stock. Also, because of the relatively low price of our common stock, many brokerage firms may not effect transactions in the common stock. Upon effectiveness of this Form SB-2, we plan to apply for quotation of the Common Stock on the OTC Bulletin Board operated by the National Association of Securities Dealers, Inc. Forever Valuable will have 11,920,600 shares of common stock issued and outstanding. - 12 - Forever Valuable has never paid a dividend on its common stock. We do not anticipate paying any dividends on our common stock in the foreseeable future. Management anticipates that earnings, if any, will be retained to fund our working capital needs and the expansion of our business. The paying of any dividends is in the discretion of the Board of Directors. Following the spin-off, we believe that there will be approximately forty-four stockholders of record. Selected Financial Data Set forth below is our selected financial data as of and for the period ended December 31, 2007. This financial information is derived from our consolidated financial statements and related notes included elsewhere in this prospectus and is qualified by reference to these consolidated financial statements and the related notes thereto. Period ended Balance Sheet Data December 31, 2007 Total assets $ 4,211 Current assets $ 4,211 Current liabilities Deficit accumulated during the development stage $ (12,281 ) Shareholders' Deficit $ (3,289 ) Operating Statement Data For the Period ended December 31, 2007 Revenues -0- Net income (loss) (12,281) Weighted average number of common shares 11,920,600 Basic and diluted income (loss) per common share 0 - 13 - Management's Discussion and Analysis of Financial Condition And Results of Operations Certain statements in this Management's Discussion and Analysis of Financial Condition and Results of Operations that are not historical facts are forward-looking statements such as statements relating to future operating results, existing and expected competition, financing and refinancing sources and availability and plans for future development or expansion activities and capital expenditures. Such forward-looking statements involve a number of risks and uncertainties that may significantly affect our liquidity and results in the future and, accordingly, actual results may differ materially from those expressed in any forward-looking statements. Such risks and uncertainties include, but are not limited to, those related to effects of competition, leverage and debt service financing and refinancing efforts, general economic conditions, and changes in applicable laws or regulations. The following discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto appearing elsewhere in this report. Our activities have been primarily focused on organization as a development stage enterprise since planned principal operations have not yet commenced. Accordingly, management does not consider the historical results of operations to be representative of our future results of operation. Our development stage began with our incorporation. Our plan is to own and operate a sports and non-sports memorabilia and collectibles business. See “Business” below. Critical Accounting Policies We have identified the following policies below as critical to our business and results of operations. For further discussion on the application of these and other accounting policies, see Note 1 to the accompanying audited financial statements for the period ended December 31, 2007, included elsewhere in this Prospectus. Our reported results are impacted by the application of the following accounting policies, certain of which require management to make subjective or complex judgments. These judgments involve making estimates about the effect of matters that are inherently uncertain and may significantly impact quarterly or annual results of operations. For all of these policies, management cautions that future events rarely develop exactly as expected, and the best estimates routinely require adjustment. Specific risks associated with these critical accounting policies are described in the following paragraphs. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition We have had no revenue during the period ended December 31, 2007. Anticipated future operating revenue will represent product sales in connection owning and operating a memorabilia and collectibles business. Such revenues will be recorded as the memorabilia and collectibles are sold. Plan of Operation for December 31, 2007 to December 31, 2008. Forever Valuable intends to own and operate a memorabilia and collectibles business. Our operating costs are expected to range between $30,000 and $50,000 for the fiscal year ending December 31, 2008. These operating costs include insurance, taxes, utilities, maintenance, contract services and all other costs of operations. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from memorabilia and collectibles operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. In November, 2007, an organization named A-Squared agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due November 29, 2008, with a possible extension ending November 29, 2009. If we are unable to raise funds to cover any operating deficit after fiscal year ending November 29, 2009, our business may fail. - 14 - We generated no revenues during the period ended December 31, 2007, and management does not anticipate any revenues until June, 2008 as contemplated by our business plan. We have minimal inventory which we acquired from affiliates. We anticipate implementing the following business plan for our first twelve months: In the first month, we will concentrate on the purchase of inventory.The new inventory will consist primarily of sports collectibles and will be obtained in the following ways: 1. Developing business contacts. 2. Setting up a table at major sports collectibles trade show in the Midwest and West.We plan to purchase inventory brought into the show by collectors who want to sell. 3. Making a buying trip.Prior to the trip, a small ad will be placed in the local newspaper to notify collectors of the location and times when they can bring their collectibles to be purchased. In the second month, we will continue to purchase appropriate inventory.Initially, we will sell our inventory on a cash-only basis. At some point within the first twelve months of our operations, we will begin accepting credit cards. We plan additional buying trips.We plan to again purchase a table and set up at major trade shows. In the third month we plan to begin selling the inventory accumulated during the preceding two months.The sales will be made in the following ways. 1. To business contacts made at trade shows attended in the prior two months 2. Collectors contacted at the trade shows. 3. Using Ebay. Only items that have been purchased at an acceptable wholesale price will be offered. 4. Advertising in hobby publications. In the fourth month, we plan to continue to sell inventory.Begin to spend money made on the sale of inventory to acquire new inventory.The new inventory will be acquired by attending at least one large trade show, by contacting private collectors, and through other sports collectibles business contacts.Continue to sell by advertising in hobby publications and by selling at all trade shows attended. In the fifth month, we will begin plans to hold a live public auction during month seven.The auction will be held in Denver and be run by a licensed, third party auctioneer, who we will hire.We will continue buying and selling inventory. In the sixth month, we will continue planning the public auction.In this month, we anticipate taking additional buying trips and attending at least one major trade show.We will continue buying and selling inventory. We plan to hold the public auction in the seventh month. We will keep the list of all attendees and add them to our mailing list.We will begin to plan a direct mail sale targeted to our mailing list.We will continue to attend at least one trade show per month and buying and selling inventory. - 15 - In the eight month, we plan to attend another trade show and to make one buying trip. In this month, we plan to begin to put together a direct sales email campaign to send out to our mailing list.New customers will always be solicited at each trade show attended. In the ninth month, we plan to send out the email sales offering.If sales and profits justify, we will begin interviewing possible additions to staff.We will continue to attend at least one trade show per month and buying and selling inventory. In the tenth month and eleventh month, we will develop a company website.The site would be a virtual store, where prospective buyers can see a list of available merchandise and view pictures of the more expensive items.We will continue to buy and sell inventory. We plan to activate the company website in the twelfth month.We will promote the website in all hobby publication ads and when selling auction lots on Ebay.We will send emails to our mailing list promoting the website.Continue attending trade shows and plan one buying trip. We anticipate developing our plan for the first twelve months using a combination of our loan from A-Squared and the cash flow generated from sales. Seasonality We expect that our business will be seasonal with most revenue generated in the latter half of the calendar year. However, with our startup phase, we do not anticipate any material revenue until June, 2008. Results of Operations We had no revenue for the period ended December 31, 2007.Operating expenses during the period ended December 31, 2007 totaled $12,281 consisting of professional fees and contributed services by our President. Liquidity and Capital Resources At December 31, 2007, we had an unrestricted cash balance of $1,000. Our assets were $4,211 at December 31, 2007, which consists primarily inventory at cost, and our liabilities totaled $7,500, resulting in total shareholders deficit of $3,289. Financial Position At November 30, 2007, we had no commitments for capital expenditures. In November, 2007, A-Squared agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due November 29, 2008, with a possible extension ending November 29, 2009. Management estimates it will take approximately $30,000 - $50,000 per year to fund proposed operations. Since we have no operating history, it is uncertain whether revenue from operations will be sufficient to cover our operating expenses. We have no commitment for funding after fiscal year 2009. If we are unable to raise funds to cover any operating deficit after fiscal year ending November 30, 2008, our business may fail. - 16 - Business Business Development Forever Valuable is a corporation which was formed under the laws of the State of Colorado on November 29, 2007. We are a wholly-owned subsidiary of Fincor, Inc. (“Fincor”). On December 5, 2007, the directors of Fincor approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, a spin-off to Fincor shareholders of record as of January 31, 2008 (the “Record Date”), on a pro rata basis, with one (1) Forever Valuable common share to be issued for each one (1) Fincor common share as of the Record Date. Since Fincor’s business is totally unrelated to the proposed activities of Forever Valuable, the Fincor directors decided it was in the best interest of Fincor and Forever Valuable and Fincor's shareholders to spin-off Forever Valuable to better define the role of Fincor. The shares of Forever Valuable are owned by Fincor, who will distribute the Forever Valuable shares once the Form SB-2 is effective with the Securities and Exchange Commission. The shares will be distributed by X-Pedited Transfer Corporation, which acts as our transfer agent. The proposed business of Forever Valuable will be to engage in the buying and selling sports and non-sports memorabilia and collectibles. Items will be purchased from private individuals, through public auctions, and estate sales. Sales will be made through live and internet auctions and to private individuals. We do not plan to have a physical retail store location.We are in the development stage. Although our management has made some preliminary efforts, we have not yet begun operations.Our development stage began when we incorporated on November 29, 2007. Proposed Business We plan to identify undervalued items that can be purchased at below retail prices and resold for a profit.There is risk inherent in any transaction since the collectibles market can be volatile and collector’s tastes can change quickly.Our collectibles merchandise will initially be focused on sports memorabilia. Our goal is to become a significant retailer of sports memorabilia in the United States. Once we have established our presence as a significant retailer of sports memorabilia, we may look at expanding our product line to include other collectibles. We plan to become a significant retailer of sports memorabilia by emphasizinggrowth through implementing a national operating strategy emphasizes internal revenue growth and profitability. Key elements of our strategy include: · Develop, Strengthen, and Expand Vendor Relationships. Vendors in the collectibles industry often recognize retailers based on certain volume levels and reputation. We will try to achieve preferred gallery status with key vendors which would entitle us to volume discounts, co-op advertising funds, shipping allowances and other benefits. We will also try to establish exclusive relationships with vendors for certain product lines and items. We have had no discussions with vendors at at this time; · Develop Database Direct Mail, Telemarketing and Internet Marketing Programs. We plan to develop databases that detail the buying patterns and merchandise preferences of potential customers and enable us to conduct targeted database direct mail, telemarketing and Internet marketing programs. · Establish Operating Procedures. Initially we intend to focus on developing a centralized system to monitor our operations by auditing sales receipts, accounts payables, payroll, purchases and inventory levels and by implementing centralized cash management operations. . - 17 - Taxes Various states are increasinglyseeking to imposesales or use taxes on inter-state mail order sales and are aggressivelyauditing sales tax returns of mail orderbusinesses.Complexlegal issuesarise in these areas,relating, among other things, to the required nexus of a business with a particular state, which may permit the state to require a business to collect such taxes. At the present time, we are not aware of any states in which we may operate who would impose sales taxes on our transactions.Although we believe that we can adequately provide for sales taxes on mail ordersales,there can be noassuranceas to theeffect of actionstaken by state taxauthorities on our financial condition or results of operations. In the future,we may be required to collectsales tax on sales made tocustomers in all of the states in which we conducts our operations. The imposition of sales taxes on mail order sales generally has a negative effect on mail order sales levels. All of the factors cited above may negatively affect our financial condition andresults ofoperationsin the future.Any such impact cannot currently be quantified. Operations, Management and Employees Our plan is to concentrate our operations in the Western United States and online through our website. We have no full-time employees. We plan to use part-time independent contractors for sales. As we expand, we intend to hire employees. However, we have no present plans to do so. Marketing and Promotion We expect to generate revenues in the next twelve months from memorabilia and collectibles operations using referrals from Fincor and unrelated individuals and entities that operate in the memorabilia and collectibles business.We also plan to market through direct contact with prospective customers. We have no sales representatives who solicit potential clients. Patents and Trademarks We do not currently have any patent or trademark protection. If we determine it is feasible to file for such trademark protection, we still have no assurance that doing so will prevent competitors from using the same or similar names, marks, concepts or appearance. Competition We have no operating history and, therefore, will have inherent difficulty competing in the crowded collectibles market. Large, well known auction houses and collectibles companies that have been in existence for many years have an extensive, well established client base with whom they have earnedcredibility and cemented strong long term relationships.We face the challenge of competing against well entrenched competition with limited capital.This becomes even more critical in the collectibles market, where the percentage of profits tends to increase exponentially with the size of the purchase.With the amount of collectibles of dubious origin being sold to unsuspecting buyers, we believe that it will take many years to establish the impeccable reputation necessary to garner the large list of satisfied clients that is essential for any successful collectibles business.We cannot expect to be a significant factor in the collectibles field in the foreseeable future. - 18 - Effect of Governmental Regulations: Compliance with Environmental Laws We do not believe that we are subject to any material government or industry regulation. Property We currently use the mailing address of the offices of Fincor for our use. We plan to occupy separate office facilities and obtain office furniture and equipment after the spin-off. We own no real estate nor have plans to acquire any real estate. Legal Proceedings We are not a party to any material legal proceedings, nor is our property the subject of any material legal proceeding. Management Directors, executive officers and key employees Name Age Position Jodi Stevens 42 President, Chief Executive Officer, Chief Financial Officer, Secretary-Treasurer and Director Jodi Stevens has been the President, Chief Executive Officer, Treasurer, Chief Financial Officer, Secretary-Treasurer and a Director of our company since inception on November 29, 2007. She has been Secretary of Fincor, Inc. since 2005 and serves as President of X-Pedited Transfer Corporation, Fincor’s subsidiary. She has been with X-Pedited Transfer Corporation since its inception in January 2007. She has worked for two Fortune 500 companies, Ball Aerospace Systems Group, 1986-1992,and Coram Healthcare, 1994 to 1996. With Ball Aerospace, she handled Public and Investor Relations as well as social events while supportingthe Vice President of Human Relations and the Vice President of Public Affairs. She also managed the department’s budget and non-profit projects. With Coram Healthcare she worked in Human Resources dealing with the issues of preparing the annual EEOC (Equal Employment Opportunity Company) reports, as well as various other human resources issues. From 1996-2001 she was with LRG Group, LLC as office manager.She was educated at Metropolitan State College, Denver, Colorado. She will devote a minimum of forty hours per month to our operations. Committees of the Board of Directors Currently, we do not have any committees of the Board of Directors. Director and Executive Compensation No compensation has been paid and no stock options granted to any officer or director in the last three fiscal years. - 19 - Employment Agreements We have no written employment agreements with our executive officer. Equity Incentive Plan We have not adopted an equity incentive plan, and no stock options or similar instruments have been granted to any of our officers or directors. Indemnification and Limitation on Liability of Directors Our Articles of Incorporation limit the liability of our directors to the fullest extent permitted by Colorado law. Specifically, our directors will not be personally liable to our company or any of its shareholders for monetary damages for breach of fiduciary duty as directors, except liability for (i) any breach of the director's duty of loyalty to the corporation or its shareholders; (ii) acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (iii) voting for or assenting to a distribution in violation of Colorado Revised Statutes Section 7-106-401 or the articles of incorporation if it is established that the director did not perform his duties in compliance with Colorado Revised Statutes Section 7-108-401, provided that the personal liability of a director in this circumstance shall be limited to the amount of distribution which exceeds what could have been distributed without violation of Colorado Revised Statutes Section 7-106-401 or the articles of incorporation; or (iv) any transaction from which the director directly or indirectly derives an improper personal benefit. Nothing contained in the provisions will be construed to deprive any director of his right to all defenses ordinarily available to the director nor will anything herein be construed to deprive any director of any right he may have for contribution from any other director or other person. At present, there is no pending litigation or proceeding involving any of our directors, officers, employees or agents where indemnification will be required or permitted. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. Certain Relationships and Related Transactions On November 29, 2007, an organization named A-Squared, agreed to provide operating capital in the form of a loan of $200,000 to cover operating expenses. This loan is evidenced by an unsecured promissory note which is due November 29, 2008.The maturity date of this note may be extended at the option of A-Squaredfor a period of one year following the maturity date provided A-Squaredreceives a renewal fee equal to 1.5% of the then outstanding principal balance due. However, the maturity date of this note will not be extended past November 29, 2009. The note is at an interest rate of 15% per annum, with interest payments to be made every ninety days, beginning ninety days for the date of the promissory note. A-Squared is a company owned by Robert and Jodi Stevens. We issued have a total of 200,000 warrants to A-Squared , exercisable at a price of $0.001 per share subject to adjustment, for a period of five years from the date of issuance. These warrants were issued as an additional inducement for A-Squared to loan us $200,000. The warrants are subject to registration rights. - 20 - Once the spin-off distribution is affected, Robert and Jodi Stevens will hold 11,000,000 shares of our issued and outstanding stock, representing approximately 92.3% of our issued and outstanding common stock. There were 11,920,600 shares of our common stock outstanding at December 31, 2007.
